895 F.2d 1303
52 Fair Empl. Prac. Cas. (BNA) 514,53 Empl. Prac. Dec. P 39,886Terrell McGINNIS, Plaintiff-Appellee,v.INGRAM EQUIPMENT COMPANY, INC., Defendant-Appellant.
No. 88-7596.
United States Court of Appeals,Eleventh Circuit.
Feb. 6, 1990.

Appeal from the United States District Court for the Northern District of Alabama.
Before TJOFLAT, Chief Judge, FAY, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, CLARK, EDMONDSON and COX, Circuit Judges.*ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion November 14, 1989, 11th Cir., 888 F.2d 109)
BY THE COURT:
A member of this court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc with oral argument during the week of June 11, 1990, on a date hereafter to be fixed.  The clerk will specify a briefing schedule for the filing of en banc briefs.  The previous panel's opinion is hereby VACATED.



*
 Senior U.S. Circuit Judge James C. Hill has elected to participate in further proceedings in this matter pursuant to 28 U.S.C. 46(c)